DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Applicant’s response to the Non-Final Rejection of April 01, 2021, filed July 01, 2021 is acknowledged. Claims 1-12 are pending

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Claim 1: replace “the steel sheet” with “the high-strength cold-rolled steel sheet” (four times)
Claim 4: replace “the steel sheet” with “the high-strength cold-rolled steel sheet”
Claim 5: replace “the steel sheet” with “the high-strength cold-rolled steel sheet”
Claim 7: replace “the steel sheet” with “the high-strength cold-rolled steel sheet”
Claim 8: replace “the steel sheet” with “the high-strength cold-rolled steel sheet”
Claim 9: replace “the steel sheet” with “the high-strength cold-rolled steel sheet”
Claim 10: replace “the steel sheet” with “the high-strength cold-rolled steel sheet”
Claim 11: replace “the steel sheet” with “the high-strength cold-rolled steel sheet”
Claim 12: replace “the steel sheet” with “the high-strength cold-rolled steel sheet”

Authorization for this examiner’s amendment was given in an interview with Mary Anne Armstrong on July 30, 2021.

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: the closet prior art of record is Kawata et al. (WO 2017/164346 A1, originally of record in the IDS dated April 27, 2020), family application, US 2019/0003009 A1 (originally of record in the Non-Final Rejection dated April 01, 2021), relying on WO 2017/164346 A1 for priority, is relied upon for the English translation; hereinafter Kawata.  Kawata teaches a high-strength steel sheet ([0071]) that is cold rolled ([0156]) that comprises in mass percentage the chemical composition shown below in Table I, area fractions are equivalent to volume fractions ([0131]) with tempered martensite preferably 10-65 volume fraction% ([0120]; in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)), retained austenite of preferably 4-17 volume % ([0122]; in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I)), pearlite and coarse cementite 5 % or less in total volume and fresh martensite preferably 0% in volume ([0128]-[0130]; in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I); [0038] of the instant application specifies the martensite of the claim is “so-called fresh martensite”), ferrite is preferably 10-65 volume% and bainite is preferably 10-75 volume% of bainitic ferrite, granular bainite, upper and lower bainite ([0115]-[0118]).  Kawata does not specifically teach, or suggest (alone or in .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s claim amendments, filed July 01, 2021, with respect to 35 U.S.C 112(b) rejections of claims 1-12 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejections of April 01, 2021 has been withdrawn. 

Applicant’s arguments, see Remarks Pgs. 8 and 9 regarding the processing differences between the claimed invention and Kawata, filed July 01, 2021, with respect to 35 U.S.C. 103 rejections of claims 1-12 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections of April 01, 2021 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363.  The examiner can normally be reached on Monday-Thursday, 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.A.C./Examiner, Art Unit 1784                                                                                                                                                                                                        
/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784